Citation Nr: 0212019	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  95-14 694	)	DATE
	)
	)
                          
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 decision by the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(RO) in Wichita, Kansas, which denied the benefit sought on 
appeal. 

By remand dated August 1998, the Board reopened the veteran's 
claim for entitlement to service connection for a psychiatric 
disability on the basis that new and material evidence had 
been submitted, and remanded the issue to the RO for 
additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal have been obtained.

2.  A schizoid personality disorder was diagnosed in service.

3.  An acquired psychiatric disability, initially 
demonstrated years subsequent to service, has not been shown 
to be etiologically related to the veteran's active military 
service, nor to be superimposed upon an existing personality 
disorder. 


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§  1110, 5103, 
5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
4.127 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102 and 3.159).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for service connection and its duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete this claim under the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  By virtue of the rating decision, statement of the 
case, supplemental statements of the case, and letters issued 
during the pendency of the appeal, the veteran was given 
notice of the reasons and bases for the VA denial, the 
information and evidence necessary to substantiate the 
veteran's claim, as well as the applicable law.  The VA has 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran. Service medical records and post 
service private and VA treatment reports are of record.  
There has been no identification of any outstanding records 
with regard to the veteran's claim.

The Board notes that following a remand dated in August 1998, 
the RO sent the veteran a letter dated in November 1998, 
which requested names, addresses, and approximate dates of 
treatment for all health care providers for whom he had 
received psychiatric care at any time since May 1995.  As of 
this date no reply has been received by the RO.  The RO also 
scheduled the veteran for an examination on April 14, 1999.  
The veteran failed to report for this examination.

This appeal arises out of the veteran's claim that he is 
entitled to service connection for a mental disorder, which 
is variously diagnosed.  Service connection will be granted 
if it is shown that the veteran suffers from a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in active 
military, naval, or air service.  38 U.S.C.A. §  1110 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  In addition, certain 
chronic diseases, such as psychoses, may be presumed to have 
been incurred during service if they become manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  That an 
injury or disease occurred in service is not enough; there 
must be a disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of chronicity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2001).

A personality disorder is not a disease or injury within the 
meaning of applicable legislation for the payment of 
compensation benefits.  38 C.F.R. § 3.303(c) (2001).  
However, disability resulting from a mental disorder that is 
superimposed upon mental retardation or a personality 
disorder may be service-connected.  See 38 C.F.R. § 4.127.

The veteran's service medical records show that on his June 
1969 entrance examination, the veteran reported on the Report 
of Medical History as having frequent trouble sleeping, 
frequent or terrifying nightmares and depression.  However, 
there was no finding of a psychiatric disorder on the 
examination report.  In September 1969, the veteran shot 
himself in the foot, amputating several of his toes.  A 
Medical Examination Board report in December 1969 stated that 
the veteran suffered from schizoid personality, chronic, 
severe, manifested by aloofness, unsociability, 
seclusiveness, serious mindedness, anxiety, depressive 
symptoms, faulty judgment, resentment towards authority and 
severe anxiety concerning his military career.  The veteran 
had been under a tremendous amount of stress due to his 
parents' ill health and his military responsibilities.  It 
was held that this was not in the line of duty as it existed 
prior to service.  The veteran did not have mental defects 
sufficient to warrant separation from service on the basis 
that he currently did not meet the medical fitness standards 
for retention.  He was considered to be mentally competent 
for pay purposes and to have the ability to determine from 
right and wrong.

The evidence of record includes a private treatment record 
dated in September 1969 from a private physician which stated 
that, reportedly, prior to entering service, the veteran 
tried all possible ways to avoid his induction by obtaining a 
graduate degree, and applications for deferments, and 
considered fleeing to Canada.  It was reported that the 
veteran stated he cried frequently when he was alone, and had 
considered shooting a leg or amputating fingers, but feared 
being returned to duty.  It was further noted the veteran 
stated that he had had problems adjusting to the military 
because he had always been extremely dependent on his parents 
and never really functioned away from them.  It was reported 
that throughout life, the veteran had always been 
introverted, rarely dated as a teenager, and had chronically 
undergone much anguish due to the inability to modify a 
compulsive-masturbation syndrome.

Also submitted was a psychiatric evaluation by a private 
physician dated in October 1969.  It was reported that the 
veteran shot his left foot in a desperate attempt not to 
return to service.  The veteran reported that he hated basic 
training, and that his fear of military service began while 
in high school.  He reportedly had elaborate planning with 
regard to shooting his foot, and felt much better after doing 
it.  He reported he was getting much more attention from his 
family and stated that he would gladly shoot himself again if 
it could get him out of the military.  He also stated that he 
had been sent to boarding school in the eighth grade, which 
upset him and he tried to return home.  He reportedly felt 
inadequate while at boarding school, and quit the football 
team because he did not get a new helmet, which was a symbol 
of being accepted on the team.  He was eventually sent home.  
The examiner felt that his fear of the military represented 
latent, unconscious homosexual fears.

Private treatment records dated January 1989 to April 1993 
indicate that the veteran was very hostile and resentful 
towards the military for drafting him and taking him away 
from his career as a teacher.  It was reported that the 
veteran shot himself in the foot because his mother had a 
heart attack and he wanted to remain at home to take care of 
his mother.  He was diagnosed as having compulsive 
personality disorder with an additional diagnosis of 
dysthymic disorder.

Reports from the Menninger Clinic dated March 1993 to May 
1995 indicate a history of diagnosis of personality disorder.  
The veteran described having some chronic, low-grade feelings 
of depression, low self worth and hopelessness, which had 
increased following a breakup with a female friend.  The 
veteran also had a history of being unable to separate from 
his mother, and shot himself in order to stay with his 
mother.  He was diagnosed as having major depressive 
disorder, recurrent.

Treatment reports from Topeka State Hospital dated in April 
1993 report that the veteran had been severely depressed 
since early adolescence.  At that time he was dealing with 
personal problems, including a divorce and problems with his 
daughter.  He was diagnosed with major depression and 
dependent personality traits.  

The veteran testified at a personal hearing at the RO in May 
1995.  The veteran stated that he felt he and others were 
abused during basic training, and that he shot himself in the 
foot so that he could remain at home to take care of his 
mother, who had suffered from a heart attack.  He claimed he 
had not been treated for any psychiatric conditions prior to 
service, and had been diagnosed with schizophrenia while in 
service in the fall of 1969.

A statement from a private physician dated in May 1995 
reported that the veteran had been seen since April 1993, and 
that the veteran's primary diagnosis was major depression and 
borderline personality organization.  It was commented that, 
by history, the veteran had appeared to have been a high 
functioning individual prior to service, completing a 
master's degree and being employed as a teacher.  The 
physician further reported by history that the veteran 
experienced his first major depressive episode triggered 
apparently by events that occurred in service, specifically 
the degradation he noted upon himself and fellow recruits 
during basic training.  It was reported that the veteran's 
despair had been so complete that he inflicted a wound upon 
himself to escape what was seen as an untenable situation.

The Board has carefully reviewed the evidence and finds that 
the preponderance of the evidence is against his service 
connection claim for an acquired psychiatric disability.  
Service medical records are negative for an acquired 
psychiatric disability.  While schizoid personality disorder 
was diagnosed in service, and a personality disorder has been 
diagnosed subsequent to service, a personality disorder is 
not a disease or injury within the meaning of applicable 
legislation for which service connection for disability 
resulting therefrom may be established.  The incident in 
service in which the veteran shot himself in the foot was 
productive of a diagnosis of a personality disorder.  The 
statement from the private physician in May 1995 that the 
veteran suffered his first major depressive episode while in 
service is based on subjective history only as reported by 
the veteran, and is not consistent with the contemporaneous 
objective clinical evidence dated in service.  An acquired 
psychiatric disability was initially clinically diagnosed 
after service, and there exists no competent evidence which 
relates any current diagnosed acquired psychiatric disability 
to service, or superimposes any acquired psychiatric 
diagnosis on a personality disorder.  As the evidence fails 
to show that an acquired psychiatric disability was incurred 
in or aggravated by active service, service connection is not 
warranted.

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.



						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for an acquired psychiatric disability is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

